OPINION
PER CURIAM:
This appeal is from an order sustaining appellee’s demurrer to appellant’s complaint in trespass and assumpsit. It will be transferred to the Commonwealth Court.
Appellant argues, inter alia, that the Department of Transportation has a duty to ensure that all registered motor vehicles are covered with proper no-fault insurance, and that without requiring proof of such coverage, it negligently issued a vehicle registration to the driver who injured appellant.
We think this case is within the jurisdiction of the Commonwealth Court, see 42 C.S.A. § 762(a)(1) and § 761(a)(l)(iii) and (iv), and that it should, accordingly, be heard there.
This appeal is transferred to the Commonwealth Court.